     Case 2:19-cv-02174-MCE-DMC Document 26 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D’ANDRE MONROE,                                    No. 2:19-CV-2174-MCE-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    C. PHEIFFER,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion,

19   ECF No. 24, for a ruling on Respondent’s motion to dismiss. Petitioner’s motion is denied as

20   moot because the Court has issued findings and recommendations regarding Respondent’s

21   motion. See ECF No. 25. Petitioner has not filed objections within the time provided and the

22   matter has been submitted for a final decision by the District Judge.

23                  IT IS SO ORDERED.

24

25   Dated: February 17, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
